Case: 17-60235      Document: 00514376403         Page: 1    Date Filed: 03/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                    No. 17-60235                                  March 7, 2018
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk

GUILLERMO ENRIQUE                 NAVARETTE-PEREZ;               DOMINIT       ENRIQUE
NAVARETTE-BELTRAN,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 547 966
                               BIA No. A208 547 967


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Guillermo Enrique Navarette-Perez and his minor son, Dominit Enrique
Navarette-Beltran, citizens and natives of El Salvador, have petitioned this
court for review of the Board of Immigration Appeals’ (BIA) order affirming the
denial of asylum, withholding of removal, and protection under Convention
Against Torture (CAT). We deny the petition.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60235     Document: 00514376403     Page: 2   Date Filed: 03/07/2018


                                  No. 17-60235

      We find no error in the denial of asylum. See Lopez-Gomez v. Ashcroft,
263 F.3d 442, 444 (5th Cir. 2001). To the extent Navarette-Perez asserts that
he suffered past persecution and fears future persecution in El Salvador, he
fails to show that “race, religion, nationality, membership in a particular social
group, or political opinion was [or will be] . . . at least one central reason for
persecuting [him].” 8 U.S.C. § 1158(b)(1)(B)(i). The social group in which he
claims membership—individuals who work transporting goods on trucks in his
home region—is based on employment, which, being mutable, “is not
fundamental to [his] identity or conscience.” Mwembie v. Gonzales, 443 F.3d
405, 415 (5th Cir. 2006).     Nor, as Navarette-Perez describes it, does the
asserted social group “exist independently of the [claimed] persecution.”
Matter of W-G-R-, 26 I. & N. Dec. 208, 215 (BIA 2014). Moreover, the asserted
persecutory acts consist of general criminal activity and economic extortion of
truckers by Salvadoran gangs, neither of which qualifies as persecution for
asylum purposes. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004);
Castillo-Enriquez v. Holder, 690 F.3d 667, 668 (5th Cir. 2012). Finally, the
record does not establish that the Salvadoran government is unable or
unwilling to control the gangs in question. See Tesfamichael v. Gonzales, 469
F.3d 109, 113 (5th Cir. 2006).
      Because Navarette-Perez fails to establish his eligibility for asylum, his
claim to withholding of removal necessarily fails as well because withholding
of removal is a higher standard than asylum. See Dayo v. Holder, 687 F.3d
653, 658-59 (5th Cir. 2012). Thus, there was no error in the BIA’s denial of his
request for withholding of removal. See Lopez-Gomez, 263 F.3d at 444.
      Lastly, there was no error in the denial of protection under the CAT. See
id. Navarette-Perez’s contention that he will be subjected to torture upon
return to El Salvador is wholly conclusory. See Garrido-Morato v. Gonzales,



                                        2
    Case: 17-60235    Document: 00514376403     Page: 3   Date Filed: 03/07/2018


                                 No. 17-60235

485 F.3d 319, 322 n.1 (5th Cir. 2007). In any event, he fails to show that he
risks being tortured by, or with the acquiescence or willful blindness of,
Salvadoran government officials acting under color of law.         See 8 C.F.R
§ 208.16(c)(2); Chen v. Gonzales, 470 F.3d 1131, 1139 (5th Cir. 2006); Ontunez-
Tursios v. Ashcroft, 303 F.3d 341, 354 (5th Cir. 2002).
      PETITION FOR REVIEW DENIED.




                                       3